DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: component configured to modify a parameter in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhosale (US 2020/0088439).
Regarding claim 1,
Referring to at least Fig. 5, Bhosale teaches an air mixing system 102 for a heating, ventilation, and air conditioning (HVAC) system 150, comprising: a conduit 107 configured to receive a first airflow and a second airflow (e.g. fresh outside air 106 and exhaust air 136) and to discharge the first airflow and the second airflow as a mixed airflow via an outlet of the conduit (e.g. at inlet duct 132); a thermal wheel 110 (see pars. 5, 25, 55) disposed within the conduit, wherein the thermal wheel is configured to direct the first airflow and the second airflow thereacross (see Fig. 5), rotate within the conduit, and transfer heat between the first airflow and the second airflow (see par. 55).
Regarding claim 2,
Bhosale teaches a mixing chamber (e.g. chamber comprising fan 160 before fresh outside air 106 enters the wheel 110) disposed upstream of the thermal wheel relative to a direction of the first airflow and the second airflow through the conduit; a first inlet configured to receive the first airflow and direct the first airflow into the mixing chamber; and a second inlet configured to receive the second airflow and direct the second airflow into the mixing chamber (e.g. inlets of ducts 108, 138).
Regarding claim 3,
Bhosale teaches a component chamber (e.g. the chamber within which elements 140, 114, 116 are disposed) disposed downstream of the thermal wheel relative to the direction of the first airflow and the second airflow through the conduit; and at least one component disposed within the component chamber, wherein the at least one component is configured to modify a parameter of the mixed airflow (e.g. evaporator 116, mixer 140, fan 118 or filter 114).
Regarding claim 4,
Bhosale teaches wherein the at least component comprises a heating coil, a cooling coil, a humidifier, or a combination thereof (e.g. cooling coil of evaporator 116).
Regarding claim 5,
Bhosale teaches wherein the at least one component comprises a fan 118 configured to draw the first airflow and the second airflow through the conduit and across the thermal wheel.
Regarding claim 6,
Bhosale teaches wherein the first inlet is configured to receive an outside airflow from an ambient environment 108, and the second inlet is fluidly coupled to a return air duct 138 and is configured to receive a return airflow from a space 104 conditioned by the HVAC system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9, 11, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhosale in view of Eriksson (US 6422299).
Regarding claim 7,
Bhosale does not teach a motor coupled to the thermal wheel, wherein the motor is configured to transfer a rotational force to the thermal wheel.
Eriksson, directed to a wheel system for an air handling unit, teaches wherein drive means (e.g. a motor, not shown) are connected via belts 90 used to transfer a rotational force and thereby drive wheel 10 (see  col 5, lines 48-50, claim 1). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Bhosale by Eriksson with the motivation of driving the thermal wheel. 
Regarding claim 8, 
Bhosale does not teach wherein the thermal wheel comprises: a first face; a second face; and a plurality of channels extending between the first face and the second face, wherein each channel of the plurality of channels is configured to receive the first airflow, the second airflow, or both.
Eriksson teaches wherein the thermal wheel 10 comprises: a first face (not labeled, see Fig. 2); a second face (not labeled, see Fig. 2); and a plurality of channels 16a extending between the first face and the second face, wherein each channel of the plurality of channels is configured to receive a first airflow, a second airflow, or both.
Eriksson teaches that wheel 10 provides an improved construction that allows for the advantages of a longer product life reducing maintenance costs and future repair expenses (see col 1, lines 20-26). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Bhosale by Eriksson with the motivation of providing a thermal wheel with a longer product life reducing maintenance costs and future repair expenses. 
Regarding claim 9,
Bhosale as modified above teaches wherein the thermal wheel comprises a matrix material 16 (see Eriksson Fig. 6) extending between the first face and the second face, and the matrix material comprises the plurality of channels 16a formed therein.
Regarding claim 11, 
Bhosale as modified above teaches herein the thermal wheel is coupled to a first support panel (e.g. first panel 94) positioned upstream of the thermal wheel relative to a direction of the first airflow and the second airflow through the conduit, and a second support panel (e.g. a second panel 94) positioned downstream of the thermal wheel relative to the direction of the first airflow and the second airflow through the conduit, wherein the first support panel and the second support panel cooperatively support the thermal wheel within the conduit (see Eriksson, Figs. 2, 8).
Regarding claims 12-13,
The subject matter of claims 12-13 are directed towards essentially the same subject matter as claims 1, 6-7 and has been addressed in the rejection of claims 1, 6-7.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhosale in view of Wintemute (US 9885486).
Regarding claim 10,
Bhosale does not teach wherein the thermal wheel comprises a desiccant material configured to transfer moisture between the first airflow and the second airflow.
Wintemute, directed to a heat pump humidifier for conditioning a supply air, teaches a wheel comprising a desiccant material to humidify or dehumidify an air prior to discharging the air into a space (see col 1, lines 22-26, col 5, lines 60 – col 6, line 1). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Bhosale by Wintemute with the motivation of humidifying or dehumidifying an airflow prior to discharging the airflow into the space to be conditioned. 
Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhosale in view of Thermotech Enterprises Thermowheel TRSeries Retrofit Wheel Systems, 2019 (“Termotech”).
Regarding claims 14-16, 
Bhosale does not teach comprising one or more sensors disposed within the conduit, wherein the one or more sensors are configured to provide feedback indicative of a temperature of the first airflow, the second airflow, or both, wherein a first sensor of the one or more sensors is disposed upstream of the enthalpy wheel relative to the flow direction, and a second sensor of the one or more sensors is disposed downstream of the enthalpy wheel relative to the flow direction, a controller communicatively coupled to the motor and the one or more sensors, wherein the controller is configured to regulate operation of the motor based on the feedback.
Thermotech, directed to a thermal wheel, teaches
one or more sensors disposed within a conduit (see page 4, Control System; page 8, Temperature Controller), wherein the one or more sensors are configured to provide feedback indicative of a temperature of the first airflow, the second airflow, or both  (see page 4, Control System; page 8, Temperature Controller), wherein a first sensor of the one or more sensors is disposed upstream of the enthalpy wheel relative to the flow direction, and a second sensor of the one or more sensors is disposed downstream of the enthalpy wheel relative to the flow direction  (see page 4, Control System; page 8, Temperature Controller, wherein the sensors monitor both entering and leaving temperatures), a controller communicatively coupled to the motor and the one or more sensors, wherein the controller is configured to regulate operation of the motor based on the feedback (see page 4, Control System; page 8, Temperature Controller)
in order to provide maximum efficiency  (see page 4, Control System). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Bhosale by Thermotech with the motivation of providing maximum efficiency. 
Regarding claims 17-19,
The subject matter of claims 17-19 are directed towards essentially the same subject matter as claims 1, 14-16 and has been addressed in the rejection of claims 1, 14-16.
Regarding claim 20, 
Bhosale teaches a filter 114 disposed within the conduit downstream of the rotary air homegenizer (e.g. thermal wheel 110) relative to an air flow direction and does not teach that said filter is disposed within the conduit upstream. 
However, it is noted that it has been held that claims which read on the prior art except with regard to the position of a particular element were unpatentable because shifting the position of the particular element would not have modified the operation of the device. It has been further held that particular placement of an element was an obvious matter of design choice (see MPEP 2144.04 VI C).
Here, shifting the position of the filter would not have modified the operation of the device (e.g. so long as the airflow is filtered). Further, the particular placement of the filter is an obvious matter of design choice. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763